Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered December 19, 1989, convicting him of criminal sale of a controlled substance in the third degree and of criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the trial court properly allowed the prosecutor to question the defendant’s witness about the defendant’s character. Although the People may not initially question a witness concerning the defendant’s reputation or character, they may do so when a witness testifies as to the defendant’s character (see, Fisch, New York Evidence § 174). Here, the defendant’s witness testified that he never saw the defendant involved "in things about drugs or anything like that”. Therefore, it was proper for the prosecutor to question the witness concerning his knowledge of the defendant’s previous plea of guilty to attempted criminal possession of a controlled substance (see, People v Campo, 156 AD2d 375; People v Tuckerman, 134 AD2d 732).
The defendant’s remaining contentions are without merit or are not preserved for appellate review (see, CPL 470.05 [2]), and in light of the overwhelming evidence of the defendant’s guilt, we decline to review the latter in the exercise of our interest of justice jurisdiction. Thompson, J. P., Harwood, Rosenblatt and Miller, JJ., concur.